Exhibit 10.10

 

NATURE’S SUNSHINE PRODUCTS, INC.

1995 STOCK OPTION PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

I. THE PLAN

 

 

 

1.1

Purpose

 

3

 

1.2

Administration and Authorization; Power and Procedure

 

3

 

1.3

Participation

 

4

 

1.4

Shares Available for Options

 

4

 

1.5

Grant of Options

 

5

 

1.6

Term of Options

 

5

 

1.7

Limitations on Exercise of Options

 

5

 

1.8

Acceptance of Notes to Finance Exercise

 

6

 

1.9

No Transferability

 

6

 

 

 

 

 

II. EMPLOYEE OPTIONS

 

7

 

2.1

Grants

 

7

 

2.2

Option Price

 

7

 

2.3

Limitations on Grant and Terms of Incentive Stock Options

 

7

 

2.4

Limits on 10% Holders

 

8

 

2.5

Option Repricing/Cancellation and Regrant/Waiver of Restrictions

 

8

 

 

 

 

 

III. OTHER PROVISIONS

 

9

 

3.1

Rights of Eligible Employees, Participants and Beneficiaries

 

9

 

3.2

Adjustments; Acceleration

 

9

 

3.3

Effect of Termination of Employment

 

10

 

3.4

Compliance with Laws

 

10

 

3.5

Tax Withholding

 

11

 

3.6

Plan Amendment, Termination and Suspension

 

11

 

3.7

Privileges of Stock Ownership

 

12

 

3.8

Effective Date of the Plan

 

12

 

3.9

Term of the Plan

 

12

 

3.10

Governing Law; Construction; Severability

 

13

 

3.11

Captions

 

13

 

3.12

Effect of Change of Subsidiary Status

 

13

 

3.13

Non-Exclusivity of Plan

 

13

 

 

 

 

 

IV. DEFINITIONS

 

14

 

4.1

Definitions

 

14

 

2

--------------------------------------------------------------------------------


 

NATURE’S SUNSHINE PRODUCTS, INC.

1995 STOCK OPTION PLAN

 

I.  THE PLAN

 

1.1                                 Purpose

 

The purpose of this Plan is to promote the success of the Company by providing
an additional means through the grant of stock options to attract, motivate,
retain and reward key employees, including officers, whether or not directors,
of the Company with incentives for high levels of individual performance and
improved financial performance of the Company. “Corporation” means Nature’s
Sunshine Products, Inc., a Utah corporation, and “Company” means the Corporation
and its Subsidiaries, collectively. These terms and other capitalized terms are
defined in Article IV.

 

1.2                                 Administration and Authorization; Power and
Procedure

 

(a)          Committee.  This Plan shall be administered by and all Options to
Eligible Employees shall be authorized by the Committee. Action of the Committee
with respect to the administration of this Plan shall be taken pursuant to a
majority vote or by written consent of its members.

 

(b)         Plan Options; Interpretation; Powers of Committee.  Subject to the
express provisions of this Plan, the Committee shall have the authority:

 

(i)                         to determine from among those persons eligible the
particular Eligible Employees who will receive any Options;

 

(ii)                      to grant Options to Eligible Employees, determine the
price at which the Options may be exercised (equal to at least Fair Market
Value), the amount of securities to be subject to such Options, and determine
the other specific terms and conditions of such Options consistent with the
express limits of this Plan, and establish the installments (if any) in which
such Options shall become exercisable, or determine that no delayed
exercisability is required, and establish the events of termination of such
Options;

 

(iii)                   to approve the forms of Option Agreements (which need
not be identical either as to type of option or as among Participants);

 

(iv)                  to construe and interpret this Plan and any agreements
defining the rights and obligations of the Company and employee Participants
under this Plan, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan;

 

3

--------------------------------------------------------------------------------


 

(v)                     to cancel, modify, or waive the Corporation’s rights
with respect to, or modify, discontinue, suspend, or terminate any or all
outstanding Options held by Eligible Employees, subject to any required consent
under Section 3.6;

 

(vi)                  to accelerate or extend the exercisability or extend the
term of any or all such outstanding Options within the maximum ten-year term of
Options under Section 1.6; and

 

(vii)               to make all other determinations and take such other action
as contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.

 

(c)          Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, the Board or the Committee relating or pursuant to
this Plan shall be within the absolute discretion of that entity or body and
shall be conclusive and binding upon all persons. No member of the Board or
Committee, or officer of the Corporation or any Subsidiary, shall be liable for
any such action or inaction of the entity or body, of another person or except
in circumstances involving bad faith, of himself or herself. Subject only to
compliance with the express provisions hereof, the Board and Committee may act
in their absolute discretion in matters within their authority related to this
Plan.

 

(d)         Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Committee or the Board, as the case may
be, may obtain and may rely upon the advice of experts, including professional
advisors to the Corporation. No director, officer or agent of the Company shall
be liable for any such action or determination taken or made or omitted in good
faith.

 

(e)          Delegation. The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company.

 

1.3                                 Participation

 

Options may be granted by the Committee only to those persons that the Committee
determines to be Eligible Employees. An Eligible Employee who has been granted
an Option may, if otherwise eligible, be granted additional Options if the
Committee shall so determine. Non-Employee Directors shall not be eligible to
receive any Options through this Plan.

 

1.4                                 Shares Available for Options

 

Subject to the provisions of Section 3.2, the capital stock that may be
delivered under this Plan shall be shares of the Corporation’s authorized but
unissued Common Stock and any shares of its Common Stock held as treasury
shares. The shares may be delivered for any lawful consideration.

 

4

--------------------------------------------------------------------------------


 

(a)          Number of Shares. The maximum number of shares of Common Stock that
may be issued pursuant to Options granted to Eligible Employees under this Plan
is 1,100,000 shares, subject to adjustments contemplated by Section 3.2.

 

(b)         Calculation of Available Shares and Replenishment. Shares subject to
outstanding Options that are derivative securities (as defined in
Rule 16a-1(c) under the Exchange Act) shall be reserved for issuance. If any
Option shall expire or be canceled or terminated without having been exercised
in full, the unpurchased share subject thereto shall again be available for the
purposes of the Plan, subject to any applicable limitations under Rule 16b-3. If
the Corporation withholds shares of Common Stock pursuant to Section 3.5, the
number of shares that would have been deliverable with respect to an Option but
that are withheld pursuant to the provisions of Section 3.5 may in effect not be
issued, but the aggregate number of shares issuable with respect to the
applicable Option and under the Plan shall be reduced by the number of shares
withheld and such shares shall not be available for additional Options under
this Plan.

 

1.5                                 Grant of Options

 

Subject to the express provisions of this Plan, the Committee shall determine
the number of shares of Common Stock subject to each Option and the exercise
price thereof. Each Option shall be evidenced by an Option Agreement signed by
the Corporation and by the Participant.

 

1.6                                 Term of Options

 

Each Option and all executory rights or obligations under the related Option
Agreement shall expire on such date as shall be determined by the Committee but
not later than ten (10) years after the Grant date.

 

1.7                                 Limitations on Exercise of Options

 

(a)          Provisions for Exercise. No Option shall be exercisable until at
least six months after the later of (i) the initial Grant Date or
(ii) stockholder approval of the Plan, and once exercisable an Option shall
remain exercisable until the expiration or earlier termination of the Option,
unless the Committee otherwise provides. Notwithstanding the foregoing, the
Committee may reduce or eliminate the six month requirement for Participants who
are not subject to Section 16 of the Exchange Act.

 

(b)         Procedure. Any exercisable Option shall be deemed to be exercised
when the Treasurer of the Corporation receives written notice of such exercise
from the Participant, together with the required payment made in accordance with
Section 2.2(b) or 5.3, as the case may be.

 

(c)          Fractional Shares/Minimum Issue. Fractional share interests shall
be disregarded, but may be accumulated. The Committee, however, may determine in
the case of

 

5

--------------------------------------------------------------------------------


 

Eligible Employees that cash, other securities or other property will be paid or
transferred in lieu of any fractional share interests. No fewer than 100 shares
may be purchased on exercise of any Option at one time unless the number
purchased is the total number at the time available for purchase under the
Option.

 

1.8                                 Acceptance of Notes to Finance Exercise

 

The Corporation may, with the Committee’s approval, accept one or more notes
from any Eligible Employee in connection with the exercise or receipt of any
outstanding Option, provided that any such note shall be subject to the
following terms and conditions:

 

(a)          The principal of the note shall not exceed the amount required to
paid to the Corporation upon the exercise or receipt of one or more Options
under the Plan and the note shall be delivered directly to the Corporation in
consideration of such exercise or receipt.

 

(b)         The initial term of the note shall be determined by the Committee;
provided that the term of the note, including extensions, shall not exceed a
period of 10 years.

 

(c)          The note shall provide for full recourse to the Employee
Participant and shall bear interest at a rate determined by the Committee but
not less than the applicable imputed interest rate specified by the Code.

 

(d)         If the employment of the Employee Participant terminates, the unpaid
principal balance of the note shall become due and payable on the 10th business
day after such termination; provided, however, that if a sale of such shares
would cause such Employee Participant to incur liability under Section 16(b) of
the Exchange Act, the unpaid balance shall become due and payable on the 10th
business day after the first day on which a sale of such shares could have been
made without incurring such liability assuming for these purposes that there are
no other transactions by the Employee Participant subsequent to such
termination.

 

(e)          The note shall be secured by a pledge of any shares or rights
financed thereby in compliance with applicable law.

 

(f)            The terms, repayment provisions, and collateral release
provisions of the note and the pledge securing the note shall conform with
applicable rules and regulations of the Federal Reserve Board as then in effect.

 

1.9                                 No Transferability

 

Options may be exercised only by, and shares issuable pursuant to an Option
shall be issued only to (or registered only in the name of), the Participant or,
if the Participant has died, the Participant’s Beneficiary or, if the
Participant has suffered a Disability, the Participant’s Personal
Representative, if any, or if there is none, the Participant, or (to the extent
permitted by applicable law and Rule 16b-3) to a third party pursuant to such
conditions and procedures as the

 

6

--------------------------------------------------------------------------------


 

Committee may establish. Other than by will or the laws of descent and
distribution or pursuant to a QDRO or other exception to transfer restrictions
under Rule 1 6b-3 (except to the extent not permitted in the case of an
Incentive Stock Option), no right or benefit under this Plan or any Option,
shall be transferable by the Participant or shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge (other than to the Corporation) and any such attempted action shall be
void. The Corporation shall disregard any attempt at transfer, assignment or
other alienation prohibited by the preceding sentences and shall deliver such
shares of Common Stock in accordance with the provisions of this Plan. The
designation of a Beneficiary hereunder shall not constitute a transfer for these
purposes.

 

II.  EMPLOYEE OPTIONS

 

2.1                                 Grants

 

One or more Options may be granted under this Article to any Eligible Employee.
Each Option granted may be either an Option intended to be an Incentive Stock
Option, or an Option not so intended, and such intent shall be indicated in the
applicable Option Agreement.

 

2.2                                 Option Price

 

(a)          Pricing Limits.  The purchase price per share of the Common Stock
covered by each Option shall be determined by the Committee at the time the
Option is granted, but in the case of Incentive Stock Options shall not be less
than 100% (110% in the case of a Participant who owns or is deemed to own under
Section 424(d) of the Code more than 10% of the total combined voting power of
all classes of stock of the Corporation) of the Fair Market Value of the Common
Stock on the Grant Date.

 

(b)         Payment Provisions.  The purchase price of any shares purchased on
exercise of an Option granted under this Article shall be paid in full at the
time of each purchase in one or a combination of the following methods: (i) in
cash or by electronic funds transfer; (ii) by check payable to the order of the
Corporation; (iii) if authorized by the Committee or specified in the applicable
Option Agreement, by a promissory note of the Participant consistent with the
requirements of Section 1.8; (iv) by notice and third party payment in such
manner as may be authorized by the Committee; or (v) by the delivery of shares
of Common Stock of the Corporation already owned by the Participant, provided,
however, that the Committee may in its absolute discretion limit the
Participant’s ability to exercise an Option by delivering such shares. Shares of
Common Stock used to satisfy the exercise price of an Option shall be valued at
their Fair Market Value on the date of exercise and any such shares used in
payment shall have been owned by the Participant at least six months prior to
the date of exercise.

 

2.3                                 Limitations on Grant and Terms of Incentive
Stock Options

 

(a)          $100,000 Limit. To the extent that the aggregate “fair market
value” of stock with

 

7

--------------------------------------------------------------------------------


 

respect to which incentive stock options first become exercisable by a
Participant in any calendar year exceeds $100,000, taking into account both
Common Stock ubject to Incentive Stock Options under this Plan and stock subject
to incentive stock options under all other plans of the Company, such options
shall be treated as nonqualified stock options. For this purpose, the “fair
market value” of the stock subject to options shall be determined as of the date
the options were optioned. In reducing the number of options treated as
incentive stock options to meet the $100,000 limit, the most recently granted
options shall be reduced first. To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Common
Stock are to be treated as shares acquired pursuant to the exercise of an
Incentive Stock Option.

 

(b)         Option Period. Each Incentive Stock Option and all rights thereunder
shall expire no later than ten years after the Grant Date.

 

(c)          Other Code Limits. There shall be imposed in any Option Agreement
relating to Incentive Stock Options such terms and conditions as from time to
time are required in order that the Option be an “incentive stock option” as
that term is defined in Section 422 of the Code.

 

2.4                                 Limits on 10% Holders

 

No Incentive Stock Option may be granted to any person who, at the time the
Option is granted, owns (or is deemed to own under Section 424(d) of the Code)
shares of outstanding Common Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation, unless the
exercise price of such Option is at least 110% of the Fair Market Value of the
stock subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted.

 

2.5                                 Option Repricing/Cancellation and
Regrant/Waiver of Restrictions

 

Subject to Section 1.4 and Section 3.6 and the specific limitations on Options
contained in this Plan, the Committee from time to time may authorize, generally
or in specific cases only, for the benefit of any Eligible Employee, any
adjustment in the exercise price, the number of shares subject to or the term
of, an Option granted under this Article by cancellation of an outstanding
Option and a subsequent regranting of an Option, by amendment, by substitution
of an outstanding Option, by waiver or by other legally valid means. Such
amendment or other action may result among other changes in an exercise price
which is higher or lower than the exercise or purchase price of the original or
prior Option, provide for a greater or lesser number of shares subject to the
Option, or provide for a longer or shorter vesting or exercise period.

 

8

--------------------------------------------------------------------------------


 

III.  OTHER PROVISIONS

 

3.1                                 Rights of Eligible Employees, Participants
and Beneficiaries

 

(a)          Employment Status. Status as an Eligible Employee shall not be
construed as a commitment that any Option will be granted under this Plan to an
Eligible Employee or to Eligible Employees generally.

 

(b)         No Employment Contract. Nothing contained in this Plan (or in any
other documents related to this Plan or to any Option) shall confer upon any
Eligible Employee or other Participant any right to continue in the employ or
other service of the Company or constitute any contract or agreement of
employment or other service, nor shall interfere in any way with the right of
the Company to change such person’s compensation or other benefits or to
terminate the employment of such person, with or without cause, but nothing
contained in this Plan or any document related hereto shall adversely affect any
independent contractual right of such person without his or her consent thereto.

 

(c)          Plan Not Funded. No Participant, Beneficiary or other person shall
have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company by reason of any Option hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person.

 

3.2                                 Adjustments; Acceleration

 

(a)          Adjustments.           If there shall occur any extraordinary
dividend or other extraordinary distribution in respect of the Common Stock
(whether in the form of cash, Common Stock, other securities, or other
property), or any recapitalization, stock split (including a stock split in the
form of a stock dividend), reverse stock split, reorganization, merger,
combination, consolidation, split-up, spin-off, combination, repurchase, or
exchange of Common Stock or other securities of the Corporation, or there shall
occur any other like corporate transaction or event in respect of the Common
Stock, then the Committee shall, in such manner and to such extent (if any) as
it deems appropriate and equitable (1) proportionately adjust any or all of
(a) the number and type of shares of Common Stock(or other securities) which
thereafter may be made the subject of Options (including the specific maximum
and numbers of shares set forth elsewhere in this Plan), (b) the number, amount
and type of shares of Common Stock (or other securities or property) subject to
any or all outstanding Options, (c) the grant, purchase, or exercise price of
any or all outstanding Options, (d) the securities issuable upon exercise of any
outstanding Options, or (2) in the case of an extraordinary dividend or other
distribution,

 

9

--------------------------------------------------------------------------------


 

merger, reorganization, consolidation, combination, sale of assets, split up,
exchange, or spin off, make provision for a cash payment or for the substitution
or exchange of any or all outstanding Options or the securities deliverable to
the holder of any or all outstanding Options based upon the distribution or
consideration payable to holders of the Common Stock of the Corporation upon or
in respect of such event; provided, however, in each case, that with respect to
Incentive Stock Options, no such adjustment shall be made which would cause the
Plan to violate Section 424(a) of the Code or arty successor provisions thereto.

 

(b)         Acceleration of Options Upon Change in Control.                   As
to any Eligible Employee Participant, unless prior to a Change in Control Event
the Committee determines that, upon its occurrence,  there shall be no
acceleration  of benefits under Options  or determines that only certain or
limited benefits under Options shall be accelerated and the extent to which they
shall be accelerated, and/or establishes a different time in respect of such
Event for such acceleration, then upon the occurrence of a Change in Control
Event each Option shall become immediately exercisable. The Committee may
override the limitations on acceleration in this Section 3.2(b) by express
provision in the Option Agreement and may accord any Eligible Employee a right
to refuse any acceleration, whether pursuant to the Option Agreement or
otherwise, in such circumstances as the Committee may approve.Any acceleration
of Options shall comply with applicable regulatory requirements, including,
without limitation, Section 422 of the Code.

 

(c)          Possible Early Termination of Accelerated Options.           If any
Option or other right to acquire Common Stock under this Plan has been fully
accelerated as permitted by Section 3.2(b) but is not exercised prior to (i) a
dissolution of the Corporation,  or (ii) a reorganization event described in
Section 3.2(a) that the Corporation does not survive, or (iii) the consummation
of reorganization event described in Section 3.2(a) that results in a Change of
Control approved by the Board, and no provision has been made for the survival,
substitution, exchange or other settlement of such Option or right, such Option
or right shall thereupon terminate.

 

3.3                                 Effect of Termination of Employment

 

The Committee shall establish in respect of each Option granted to an Eligible
Employee the effect of a termination of employment on the rights and benefits
thereunder and in so doing may make distinctions based upon the cause of
termination.

 

3.4                                 Compliance with Laws

 

This Plan, the granting and vesting of Options under this Plan and the issuance
and delivery of shares of Common Stock under this Plan or under Options granted
hereunder are subject to compliance with all applicable federal and state laws,
rules and

 

10

--------------------------------------------------------------------------------


 

regulations (including, but not limited to, state and federal securities laws
and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Corporation, be necessary or advisable in connection therewith.  Any securities
delivered under this Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Corporation, provide such
assurances and representations to the Corporation as the Corporation may deem
necessary or desirable to assure compliance with all applicable legal
requirements.

 

3.5                                 Tax Withholding

 

(a)          Cash or Shares. Upon any exercise or vesting of any Option or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an Incentive Stock Option prior to satisfaction of the holding period
requirements of Section 422 of the Code, the Company shall have the right at its
option to (i) require the Participant (or Personal Representative or
Beneficiary, as the case may be) to pay or provide for payment of the amount of
any taxes which the Company may be required to withhold with respect to such
transaction or (ii) deduct from any amount payable in cash the amount of any
taxes which the Company may be required to withhold with respect to such cash
amount. In any case where a tax is required to be withheld in connection with
the delivery of shares of Common Stock under this Plan, the Committee may grant
(either at the time the Option is granted or thereafter) to the Participant the
right to elect, pursuant to such rules and subject to such conditions as the
Committee may establish, to have the Corporation reduce the number of shares to
be delivered by (or otherwise reacquire) the appropriate number of shares valued
at theft then Fair Market Value, to satisfy such withholding obligation.

 

(b)         Tax Loans. The Committee may, in its discretion, authorize a loan to
an Eligible Employee in the amount of any taxes which the Company may be
required to withhold with respect to shares of Common Stock received (or
disposed of, as the case may be) pursuant to a transaction described in
subsection (a) above. Such a loan shall be for a term, at a rate of interest and
pursuant to such other terms and conditions as the Committee, under applicable
law, may establish and such loan must comply with the provisions of Section 1.8.

 

3.6                                 Plan Amendment, Termination and Suspension

 

(a)          Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No
Options may be granted during any suspension of this Plan or after termination
of this Plan, but the Committee shall retain jurisdiction as to Options then
outstanding in accordance with the terms of this Plan.

 

(b)         Stockholder Approval. If any amendment would (i) materially increase
the benefits accruing to Participants under this Plan, (ii) materially increase
the

 

11

--------------------------------------------------------------------------------


 

aggregate number of securities that may be issued under this Plan, or (iii)
materially modify the requirements as to eligibility for participation in this
Plan, then to the extent then required by Rule 1 6b-3 to secure benefits
thereunder or to avoid liability under Section 16 of the Exchange Act(and Rules
thereunder) or required under Section 425 of the Code or any other applicable
law, or deemed necessary or advisable by the Board, such amendment shall be
subject to stockholder approval.

 

(c)          Amendments to Options. Without limiting any other express authority
of the Committee under but subject to the express limits of this Plan, the
Committee by agreement or resolution may waive conditions of or limitation on
Options to Eligible Employees that the Committee in the prior exercise of its
discretion has imposed, without the consent of a Participant, and may make other
changes to the terms and conditions of Options that do not affect in any manner
materially adverse to the Employee Participant, his or her rights and benefits
under an Option.

 

(d)         Limitations on Amendment to Plan  and Options. No amendment,
suspension  or termination of the Plan or change of or affecting any outstanding
Option shall, without written consent of the Participant,  affect in any manner
materially adverse to the Participant any rights or benefits of the Participant
or obligations of the Corporation under any Option granted under this Plan prior
to the effective date of such change. Changes contemplated by Section 3.2 shall
not be deemed to constitute changes or amendments for purposes of this
Section 3.6.

 

3.7                                 Privileges of Stock Ownership

 

Except as otherwise expressly authorized by the Committee or this Plan, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by him or
her. No adjustment will be made for dividends or other rights as a stockholders
for which a record date is prior to such date of delivery.

 

3.8                                 Effective Date of the Plan

 

This Plan shall be effective as of December 20, 1995, the date of Board
approval, subject to stockholder approval within 12 months thereafter.

 

3.9                                 Term of the Plan

 

No Option shall be granted more than three years after the effective date of
this Plan (the “termination date”). Unless otherwise expressly provided in this
Plan or in an applicable Option Agreement, any Option theretofore granted may
extend beyond such date, and all authority of the Committee with respect to
Options hereunder shall continue during any suspension of this Plan and in
respect of outstanding Options on such termination date.

 

12

--------------------------------------------------------------------------------


 

3.10                           Governing Law; Construction; Severability

 

(a)          Choice of Law. This Plan, the Options, all documents evidencing
Options and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Utah.

 

(b)         Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

 

(c)          Plan Construction. It is the intent of the Corporation that this
Plan and Options hereunder satisfy and be interpreted in a manner that in the
case of Participants who are or may be subject to Section 16 of the Exchange Act
satisfies the applicable requirements of Rule 16b-3 so that such persons will be
entitled to the benefits of Rule 16b-3 or other exemptive rules under Section 16
of the Exchange Act and will not be subjected to avoidable liability thereunder;
if any provision of this Plan or of any Option would otherwise frustrate or
conflict with the intent expressed above, that provision to the extent possible
shall be interpreted and deemed amended so as to avoid such conflict, but to the
extent of any remaining irreconcilable conflict with such intent as to such
persons in the circumstances, such provision shall be deemed void.

 

3.11                           Captions

 

Captions and headings are given to the sections and subsections of this Plan
solely as a convenience to facilitate reference.    Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

3.12                           Effect of Change of Subsidiary Status

 

For purposes of this Plan and any Option hereunder, if an entity ceases to be a
Subsidiary a termination of employment shall be deemed to have occurred with
respect to each employee of such Subsidiary who does not continue as an employee
of another entity within the Company.

 

3.13                           Non-Exclusivity of Plan

 

Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or the Committee to grant options or authorize any other compensation,
with or without reference to the Common Stock, under any other plan or
authority.

 

13

--------------------------------------------------------------------------------


 

IV.  DEFINITIONS

 

4.1                                 Definitions

 

(a)          “Beneficiary” shall mean the person, persons, trust or trusts
entitled by will or the laws of descent and distribution to receive the benefits
specified in the Option Agreement and under this Plan in the event of a
Participant’s death, and shall mean the Participant’s personal representative,
executor or administrator if no other Beneficiary is identified and able to act
under the circumstances.

 

(b)         “Board” shall mean the Board of Directors of the Corporation.

 

(c)          “Change in Control Event” shall mean any of the following:

 

(i)                         Approval by the stockholders of the Corporation of
the dissolution or liquidation of the Corporation;

 

(ii)                      Approval by the stockholders of the Corporation of an
agreement to merge or consolidate, or otherwise reorganize, with or into one or
more entities that are not Subsidiaries, as a result of which less than 50% of
the outstanding voting securities of the surviving or resulting entity
immediately after the reorganization are, or will be, owned by stockholders of
the Corporation immediately before such reorganization (assuming for purposes of
such determination that there is no change in the record ownership of the
Corporation’s securities from the record date for such approval until such
reorganization and that such record owners hold no securities of the other
parties to such reorganization);

 

(iii)                   Approval by the stockholders of the Corporation of the
sale of substantially all of the Corporation’s business and/or assets to a
person or entity which is not a Subsidiary;

 

(iv)                  Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) (other than a person having such ownership at the
time of adoption of this Plan) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 50% of the combined voting power of the
Corporation’s then outstanding securities entitled to then vote generally in the
election of directors of the Corporation; or

 

(v)                     During any period not longer than two consecutive years,
individuals who at the beginning of such period constituted the Board cease to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Corporation’s stockholders, of each new Board member was
approved by a vote of at least three- fourths of the Board members then still in
office who were Board members at the beginning of such period (including for

 

14

--------------------------------------------------------------------------------


 

these purposes, new members whose election or nomination was so approved).

 

(d)         “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

(e)          “Commission” shall mean the Securities and Exchange Commission.

 

(f)            “Committee” shall mean a committee appointed by the Board to
administer this Plan, which committee shall be comprised only of two or more
directors or such greater number of directors as may be required under
applicable law, each of whom, during such time as one or more Participants may
be subject to Section 16 of the Exchange Act, shall be Disinterested.

 

(g)         “Common Stock” shall mean the Common Stock of the Corporation and
such other securities or property as may become subject to Options, pursuant to
an adjustment made under Section 3.2 of this Plan.

 

(h)         “Company” shall mean, collectively, the Corporation and its
Subsidiaries.

 

(i)             “Corporation” shall mean Natures Sunshine Products, Inc., a Utah
corporation, and its successors.

 

(j)             “Disinterested shall mean disinterested within the meaning of
any applicable regulatory requirements, including Rule 16b-3.

 

(k)          “Eligible Employee” shall mean an officer (whether or not a
director) or key employee of the Company.

 

(1)          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

(m)       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(n)         “Fair Market Value” shall mean (i) if the stock is listed or
admitted to trade on a national securities exchange, the closing sales price of
the stock on the Composite Tape, as published in the Western Edition of The Wall
Street Journal, of the principal national securities exchange on which the stock
is so listed or admitted to trade, on such date, or, if there is no trading of
the stock on such date, then the closing price of the stock as quoted on such
Composite Tape on the next preceding date on which there was trading in such
shares; (ii) if the stock is not listed or admitted to trade on a national
securities exchange, the last sales price for the stock on such date, as
furnished by the National Association of Securities Dealers, Inc. (“NASD”)
through the NASDAQ National Market Reporting System or a similar organization if
the NASD is no longer reporting such information; (iii) if the stock is not
listed or admitted to trade

 

15

--------------------------------------------------------------------------------


 

on a national securities exchange and is not reported on the National Market
Reporting System, the mean between the bid and asked price for the stock on such
date, as furnished by the NASD or a similar organization; or (iv) if the stock
is not listed or admitted to trade on a national securities exchange, is not
reported on the National Market Reporting System and if bid and asked prices for
the stock are not furnished by the NASD or a similar organization, the value as
established by the Committee at such time for purposes of this Plan.

 

(o)         “Grant Date” shall mean the date upon which the Committee took the
action granting an Option or such later date as the Committee designates as the
Grant Date at the time of the Option is granted.

 

(p)         “Incentive Stock Option’ shall mean an Option which is designated as
an incentive stock option within the meaning of Section 422A of the Code, the
award of which contains such provisions as are necessary to comply with that
section.

 

(q)         “Nonqualified Stock Option shall mean an Option that is designated
as a Nonqualified Stock Option and shall include any Option intended as an
Incentive Stock Option that fails to meet the applicable legal requirements
thereof. Any Option granted hereunder that is not designated as an Incentive
Stock Option shall be deemed to be designated a Nonqualified Stock Option under
this Plan and not an incentive stock option under the Code.

 

(r)            “Non-Employee Director”  shall mean a member of the Board of
Directors of the Corporation who is not an officer or employee of the Company.

 

(s)          “Option” shall mean an option to purchase Common Stock under this
Plan. The Committee shall designate any Option granted to an Eligible Employee
as a Nonqualified Stock Option or an Incentive Stock Option.

 

(t)  “Option Agreement” shall mean any writing setting forth the terms of an
Option that has been authorized by the Committee.

 

(u)         “Option Period” shall mean the period beginning on the Grant Date
and ending on the expiration date of such Option.

 

(v)         “Participant” shall mean an Eligible Employee who has been granted
an Option under thisPlan.

 

(w)       “Personal Representative” shall mean the person or persons who, upon
the disability or incompetence of a Participant, shall have acquired on behalf
of the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan and who shall have become the legal
representative of the Participant.

 

(x)           “Plan” shall mean this 1995 Stock Option Plan.

 

16

--------------------------------------------------------------------------------


 

(y)         “QDRO” shall mean a qualified domestic relations order as defined in
Section 414(p) of the Code or Title I, Section 206(d)(3) of ERISA (to the same
extent as if this Plan were subject thereto), or the applicable
rules thereunder.

 

(aa)                “Retirement” shall mean retirement with the consent of the
Company.

 

(bb)              “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the
Commission pursuant to the Exchange Act.

 

(cc)                “Securities Act” shall mean the Securities Act of 1933, as
amended from time to time.

 

(dd)              “Subsidiary”  shall mean any corporation or other entity  a
majority of whose outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Corporation.

 

(ee)                “Total Disability” shall mean a “permanent and total
disability within the meaning of Section 22(e)(3) of the Code and such other
disabilities, infirmities, afflictions or conditions as the Committee by
rule may include.

 

17

--------------------------------------------------------------------------------